Citation Nr: 0926177	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-28 232 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was made in 
the rating decision of May 30, 2002, which failed to assign 
an effective date of October 15, 1993 for the grant of 
service connection for post traumatic stress disorder (PTSD).
 
2.  Whether clear and unmistakable error was made in the 
rating decision of May 30, 2002, which failed to consider 
entitlement to service connection for alcohol abuse secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant filed his original claim for service 
connection for PTSD on October 15, 1993. 

2.  In an August 1994 rating decision, service connection was 
denied for a psychiatric disability to include depression, 
anger, stress and PTSD.  

3.  On August 31, 2000, the appellant submitted a request to 
reopen his claim for service connection for PTSD.  

4.  In a May 2002 rating decision, the appellant was granted 
service connection for PTSD with major depressive disorder, 
effective August 31, 2000.  

5.  The appellant has not raised a valid allegation of CUE 
with regard to the rating decision of May 30, 2002, which 
failed to assign an effective date of October 15, 1993 for 
the grant of service connection for PTSD.  

6.  The appellant has not raised a valid allegation of CUE 
with regard to the rating decision of May 30, 2002, which 
failed to consider entitlement to service connection for 
alcohol abuse secondary to PTSD.



CONCLUSIONS OF LAW

1.  The appellant has not raised a valid allegation of CUE 
with regard to the rating decision of May 30, 2002, which 
failed to assign an effective date of October 15, 1993 for 
the grant of service connection for PTSD.  38 C.F.R. § 3.105 
(2008).

2.  The appellant has not raised a valid allegation of CUE 
with regard to the rating decision of May 30, 2002, which 
failed to consider entitlement to service connection for 
alcohol abuse secondary to PTSD.  38 C.F.R. § 3.105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in August 2005, November 2005 and March 2006.  VA must 
also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

				Factual Findings 

The appellant served from October 1966 to September 1969.  In 
an April 1985 examination, a history of alcohol problems was 
noted.  In October 1993, the appellant submitted a claim for 
PTSD, alcoholism, drug abuse, depression, stress, anger, 
total disability based on individual unemployability (TDIU) 
and an ulcer.  

The appellant was afforded a VA compensation and pension 
examination in June 1994.  During this examination, it was 
reported that the appellant was unemployed but there did not 
seem to be any physical reason why the appellant could not 
work. It was noted that the appellant has been drinking 
heavily off and on since 1969, but that when his stomach 
ulcer started acting up he quit drinking hard liquor and cut 
back from all drinking.  It was noted that the appellant quit 
work as a barber 15 years ago because of alcoholism but 
worked as a part time laborer two or three days at a time.  
The appellant was diagnosed with PTSD and medical 
complications of alcoholism.  The examiner noted that there 
was no medical reason why the appellant is not employable.  

In a June 1994 psychiatric examination, the appellant 
reported he had nightmares about his experiences in Vietnam.  
He acknowledged that he had a severe alcohol problem and that 
he has had this problem for at least 25 years.  The appellant 
reported that while in Vietnam he had numerous experiences of 
the convoy coming under fire and trucks being hit.  He 
further witnessed a lot of burned bodies and villages, and 
watched children call out for help.  The children were hit by 
some type of mortar fire but were refused medical help 
because they were Vietnamese.  The appellant reported that he 
drank heavily during his time in service.  He asserted that 
he drank everyday while in Germany in order to try to cope 
with the emotional stress.  The appellant reported that post 
service, within the first six years after separation, he 
worked maybe 10 or 11 different kinds of jobs but was 
drinking heavily during this time.  He drank from first thing 
in the morning until he went to bed at night.  It was noted 
that the appellant had a strong family history of alcoholism.  
The appellant was given a primary diagnosis of alcohol 
dependence, chronic, severe.  PTSD, mild to moderate, chronic 
was also diagnosed.  The examiner noted that the primary 
factor that impairs the appellant's employability is his 
alcohol dependence.  The examiner noted that he thought the 
appellant could achieve sobriety and be able to work in a 
supervised situation that required minimal interaction with 
the public.  The examiner noted that the appellant had 
minimal or no motivation to address the alcohol issue at that 
time.  

In an August 1994 rating decision, service connection was 
denied for a psychiatric disability to include depression, 
anger, stress and PTSD.  Service connection was also denied 
for an ulcer, drugs and alcohol abuse, and right elbow 
contusion.  The appellant's TDIU claim was also denied.  
Service connection for PTSD was denied because the 
appellant's claimed stressor was not shown to be life 
threatening or outside the range of human experience.  The RO 
noted that the incident the appellant claims as his stressor, 
the event involving the children, is not verifiable and was 
not life threatening to the appellant.  Service connection 
for alcohol and drug abuse was denied because such was 
considered willful misconduct and under 38 U.S.C.A. § 105 
service connection cannot be granted for disabilities which 
are the result of the veteran's own willful misconduct.  The 
appellant was issued notice of the denial in August 1994.  
The appellant did not appeal the decision and it became 
final.  

In August 2000, the appellant submitted a request to reopen 
his claim for service connection for PTSD.  He reported 
experiencing recurring dreams about children being blown up 
and killed, and asking for help.  He reported that he arrived 
in Vietnam in October 1968 and that he witnessed a lot of 
dead bodies and shot a lot of people.  The appellant reported 
that he had not held a steady job since discharge and had no 
close relationships.  

In an August 2000 PTSD questionnaire, the appellant reported 
that he served with Company B, 23rd Supply and Transport 
Battalion (23rd S&T Bn) and that in November 1968 he 
witnessed Vietnamese children killed and injured in non-
battle.  

In September 2001, the Center for Unit Records and Research 
(CURR) provided a unit history of the appellant's service 
unit, at the request of the RO.  Records were provided for 
the 23rd Supply and Transport Battalion (23rd S&T Bn) for the 
period of December 1967 to September 1969 and extracts from 
the Operational Reports-Lessons Learned (OR-LL's) for the 
period August 1968 to October 1969.  The OR-LL's document 
several attacks in Chu Lai some of which resulted in 
casualities.  

The appellant was afforded another VA compensation and 
pension examination in May 2002.  Chronic PTSD, major 
depressive disorder secondary to PTSD and alcohol dependence 
in remission was diagnosed.  The VA examiner reported that in 
his mind the appellant has a couple of stressors that would 
qualify for PTSD.  

In a May 2002 rating decision, the appellant was granted 
service connection for PTSD with major depressive disorder 
evaluated as 70 percent disabling, effective August 31, 2000.  
The appellant was provided with notice of the rating decision 
in June 2002.  The appellant did not appeal the rating 
decision and it became final.  In a May 2003 rating decision, 
the appellant's service connected PTSD with major depressive 
disorder was increased to 100 percent disabling, effective 
August 31, 2000.  

        Legal Criteria 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error. 
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Final RO decisions are entitled to a 
presumption of validity.  Berger v. Brown, 10 Vet. App. 166, 
169 (1997).

Veterans are entitled to compensation from VA if they develop  
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime  
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus"  
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.  
Cir. 2004).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless  
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The  
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of  
receipt of the claim or the date entitlement arose, whichever  
is the later."  38 C.F.R. § 3.400.

38 C.F.R. § 3.156(c) provides: 

Service department records.

(1) Notwithstanding any other section in this part, at any 
time after VA issues a  decision on a claim, if VA receives 
or associates with the claims file relevant  official service 
department records that existed and had not been associated 
with the  claims file when VA first decided the claim, VA 
will reconsider the claim,  notwithstanding paragraph (a) of 
this section.  Such records include, but are not  limited to:

(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the  other 
requirements of paragraph (c) of this section are met;

(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records; and

(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have  obtained when it decided the 
claim because  the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from  any other official source.

(3) An award made based all or in part on the records 
identified by paragraph (c)(1)  of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be  authorized by the provisions of this part 
applicable to the previously decided claim.

38 C.F.R. § 3.156(c) was amended effective September 6, 2006.  
Prior to that date, it provided as follows:

(c)  Where the new and material evidence consists of a 
supplemental report from the  service department, received 
before or after the decision has become final, the  former 
decision will be reconsidered by the adjudicating agency of 
original  jurisdiction.  This comprehends official service 
department records which  presumably have been misplaced and 
have now been located and forwarded to the  Department of 
Veterans Affairs.  Also included are corrections by the 
service  department of former errors of commission or 
omission in the preparation of the  prior report or reports 
and identified as such.  The retroactive evaluation of  
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported  adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be  assigned 
accordingly except as it may be affected by the filing date 
of the original claim.






        Analysis 

Whether clear and unmistakable error was made in the rating 
decision of May 30, 2002 which failed to assign an effective 
date of October 15, 1993 for the grant of service connection 
for PTSD

The appellant has appealed the determination that there was 
no CUE in the rating decision of May 30, 2002 which failed to 
assign an effective date of October 15, 1993 for the grant of 
service connection for PTSD.  After review of the evidence, 
the Board finds against the appellant's claim.  

The appellant, through his representative, has argued that he 
is entitled to an effective date of October 15, 1993 for the 
grant of total disability for PTSD.  
The appellant argues that his August 2000 claim remains 
pending and unadjudicated because the VA failed to apply all 
relevant laws and regulations in the May 2002 rating 
decision.  Specifically, he argues that the May 2002 rating 
decision did not develop his claim for service connection for 
PTSD to its optimum because it failed to consider entitlement 
to an earlier effective date under 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2).  The appellant argues that an earlier effective 
date is warranted under Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and Richardson v. Nicholson, 20 Vet. App. 64 
(2006), and that case law makes it clear that the VA is to 
"fully and sympathetically develop the veteran's claim to 
its optimum before deciding it on the merits."  (quoting 
Hodge v. West, 155 F. 3d 1356, 1362-63 (Fed. Cir. 1998).  

Alternatively, the appellant, through his representative, 
argues that there is obvious error in the May 2002 rating 
decision under the 4-2004 General Counsel's Opinion.  The 
appellant argues that the May 2002 rating decision limited 
the scope of the appellant's claim to consideration of an 
effective date based upon 38 C.F.R. § 3.400(b))(2) without 
affording the appellant the benefit of 38 C.F.R. §§ 3.156(c) 
and 3.400(q)(2).  The appellant contends that the regulations 
are applicable because the May 2002 rating decision granted 
service connection for PTSD based upon receipt of the unit 
histories of his battalion.  

Lastly, the appellant, through his representative, argues 
that there is CUE in the May 2002 rating decision because it 
failed to consider entitlement to an earlier effective date 
under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  The appellant 
contends that the regulations are applicable because the May 
2002 rating decision granted service connection for PTSD 
based upon receipt of the unit histories of his battalion.  
He argues that the only evidence not available at the time of 
the 1994 rating decision was evidence that he engaged in 
combat while in Vietnam but the unit histories verified this 
and provided the basis of the grant of service connection for 
PTSD.  Thus, he argues that, an effective date of October 15, 
1993 for the grant of service connection for PTSD is 
warranted.  The Board disagrees with all of the above.  

Here, the evidence shows that in October 1993, the appellant 
submitted a claim for PTSD.  In the June 1994 VA compensation 
and pension, the appellant was diagnosed with PTSD and 
medical complications of alcoholism.  The appellant was 
denied service connection for PTSD in an August 1994 rating 
decision based on the finding that his stressors were not 
verified.  At the time of the August 1994 rating decision, 
via various statements, the appellant reported being in 
combat and that he had numerous experiences of the convoy 
coming under fire and trucks being hit.  He further reported 
witnessing a lot of burned bodies and villages, and watching 
children calling out for help.  The children were hit by some 
type of mortar fire but were refused medical help because 
they were Vietnamese according to the appellant.  

The appellant requested the claim for PTSD be reopened in 
August 2000.  In his August 2000 PTSD questionnaire, the 
appellant reported that he served in the 23rd S&T Battalion.  
He identified Vietnamese children being killed/injured in 
non-battle around November 1968.  The appellant reported 
being exposed to loud explosions, and witnessing Vietnamese 
children fatally injured and wounded.  He provided a map of 
the location where he served.  In November 2000, the RO 
requested verification of the appellant's claimed stressors.  
They contacted CURR for verification of the 23rd S&T 
Battalion exposure to Vietnamese children being killed and 
injured around November 1968.  In September 2001, CURR 
provided a unit history of the appellant's service unit.  The 
RO found that the appellant's stressors were verified and 
service connection for PTSD was granted in a May 2002 rating 
decision.  The appellant was given an effective date of 
August 31, 2000 for the grant of service connection for PTSD, 
the date of his claim to reopen.  

To the extent an earlier effective date is sought such is 
prohibited.  By law, there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision, except for exceptions under 38 C.F.R. 
§ 3.156 (see old and new regulations).  See also Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  In regards to the 
appellant's claim that the August 2000 claim remains pending 
and unadjudicated, the Board finds that the May 2002 rating 
decision adjudicated the issue of entitlement to service 
connection for PTSD and the effective date.  Service 
connection was granted and an effective date was assigned.  
As such, the Board finds that the above argument lacks merit.  

Regarding the appellant's remaining arguments, the Board 
finds that there was no CUE in the May 2002 rating decision 
because an effective of October 15, 1993 was not assigned.  
The Board is mindful of the provisions 38 C.F.R. §§ 3.156(c) 
and 3.400(q)(2), and Roberson, supra.  However, we find that 
there was no clear and unmistakable error in the May 2002 
rating decision.  It is important to note that although the 
appellant was diagnosed with PTSD at the time of the August 
1994 rating decision, all the requirements of 38 C.F.R. 
§ 3.304(f) were not satisfied.  At that time, according to 
38 C.F.R. § 3.304(f ), service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  The Board notes that at the 
time of the August 1994 rating decision there was 
insufficient evidence to confirm the appellant's stressors.  
Although the appellant provided information regarding the 
events that took place in service at that time he did not 
provide dates, unit information or specific locations to 
allow for verification of his stressors.  It is also 
important to note that while there was a diagnosis of PTSD 
the diagnosis was not specifically linked to an in-service 
stressor.  As such, the decision was supportable.  The Board 
notes that although unit records were obtained which led to 
the grant of service connection for PTSD, such does not 
negate the fact that the appellant did not provide sufficient 
evidence at the time of the August 1994 rating to allow for 
verification of his stressors.  The unit records were only 
able to be obtained in 2001 because the appellant provided 
the information necessary to allow for a meaningful search, 
not because he provided the appropriate information 
beforehand but the records were unavailable.  Thus, the May 
2002 rating decision does not contain CUE because an 
effective date of October 15, 1993 was not assigned when 
service connection for PTSD was granted. 

The Board has considered 38 C.F.R. § 3.156(c) to include 
comments of the Court in Vigil v. Peake, 22 Vet. App. 63 
(2008), and we conclude there is no ground to find clear and 
unmistakable error.  Regardless, Vigil, supra, is not 
applicable here.  Even if we assumed, Vigil, supra, had 
retroactive effect, the May 2002 rating decision is not 
clearly and unmistakably erroneous since there was 
insufficient evidence to confirm the appellant's stressors at 
the time of the August 1994 rating decision.  

An effective date of October 15, 1993, is not permissible in 
the absence of clear and unmistakable error.  38 U.S.C.A. § 
5110(a).  Although the appellant has asserted that there was 
CUE in the rating decision of May 30, 2002 because the RO 
failed to assign an effective date of October 15, 1993 for 
the grant of service connection for PTSD, he has not set 
forth a valid CUE claim, which requires a claimant show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).  His assertions that the RO failed to apply all 
relevant laws and regulations, and that the decision did not 
develop his claim for service connection for PTSD to its 
optimum because it failed to consider entitlement to an 
earlier effective date under 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2), are non-specific or assertions of a failure in 
the duty to assist.  Such allegations to not rise to valid 
theories of CUE..  The appellant has not shown CUE in the 
rating decision of May 30, 2002.  Accordingly, the appeal is 
dismissed without prejudice.  

Whether clear and unmistakable error was made in the rating 
decision of May 30, 2002 which failed to consider entitlement 
to service connection for alcohol abuse secondary to PTSD

The appellant has appealed the determination that the rating 
decision of May 30, 2002 was not clearly and unmistakably 
erroneous because it failed to consider entitlement to 
service connection for alcohol abuse secondary to PTSD.  
After review of the evidence, the Board finds against the 
appellant's claim.  

The appellant, through his representative, has argued that he 
is entitled to compensation for alcohol abuse as secondary to 
PTSD from the date of his original claim.  He asserts that 
the issue of secondary service connection for alcohol abuse 
was not adjudicated in the first rating decision because the 
appellant's PTSD was not considered service connected.  
However, he contends that entitlement to an effective date 
from the date of the original claim for PTSD raises the issue 
of entitlement for secondary service connection for alcohol 
abuse and the VA must consider this condition as part of the 
retroactive evaluation.  Alternatively, he argues that the VA 
failed to correctly apply 38 C.F.R. § 3.310(a).  The Board 
disagrees with all of the above.  

Regarding the appellant's contentions that entitlement to an 
effective date from the date of the original claim for PTSD 
raises the issue of entitlement for secondary service 
connection for alcohol abuse and the VA must consider this 
condition as part of the retroactive evaluation, the Board 
finds that since we have found that a retroactive evaluation 
is not warranted the purported theory of secondary service 
connection for alcohol abuse equally fails.  We note that it 
is not clearly and unmistakably erroneous to conjure up an 
issue without legal merit.  

Further, the Board notes that in his August 2000 request to 
reopen, the appellant did not assert a claim for service 
connection for alcohol abuse on a direct or secondary basis.  
Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2002).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2002).  
In this case, the appellant did not raise a claim for direct 
or secondary service connection in his August 2000 claim to 
reopen and he does not contend that he contacted the RO 
regarding a claim for alcohol abuse secondary to PTSD at any 
time.  

Furthermore, the Board notes that even if we accept (which we 
do not) that the appellant had an implicit informal claim for 
service connection for alcohol abuse secondary to PTSD, it 
was implicitly denied.  See Deshotel v. Nicholson, 457 F.3d 
1258 (2006) (If the record shows the existence of an 
unadjudicated claim, raised along with an adjudicated claim, 
and the RO's decision acts (favorably or unfavorably) on one 
of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal 
period begins to run).  (Nothing in the decisions of the 
Federal Circuit requires specific notice of the denied claim.  
The decisions of the Federal Circuit are controlling.)  

Regarding the appellant's contentions that the VA failed to 
correctly apply 38 C.F.R. § 3.310(a), the Board notes that 
except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  The Board notes that 38 C.F.R. § 3.310 was 
amended on September 7, 2006.  As the amendment is 
restrictive, it is to be applied prospectively; it is not for 
application in the present claim.

The evidence shows that a history of alcohol problems was 
noted in an April 1985 examination.  PTSD was not clinically 
diagnosed until June 1994.  In the June 1994 VA examination, 
it was noted that the appellant had been drinking heavily off 
and on since 1969.  PTSD and medical complications of 
alcoholism were diagnosed.  In the June 1994 psychiatric 
examination, the appellant reported that he drank heavily 
during his time in service.  He was given a primary diagnosis 
of alcohol dependence, chronic, severe.  PTSD, mild to 
moderate, chronic was also diagnosed.  In the May 2002 VA 
examination, chronic PTSD, major depressive disorder 
secondary to PTSD and alcohol dependence in remission was 
diagnosed.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id. 

The Board finds that there was no clear and unmistakable 
error in the rating decision of May 30, 2002 with regard to 
this issue.  Although the evidence shows that the appellant 
had diagnoses of PTSD and alcohol dependence at the time of 
the May 30, 2002 rating decision, alcohol dependence in 
remission was diagnosed in May 2002.  Moreover, the June 1994 
psychiatric examination reported a primary diagnosis of 
alcohol dependence, chronic, severe.  PTSD, mild to moderate, 
chronic was also diagnosed but there was no showing that the 
appellant's alcohol dependence was secondary to the PTSD 
diagnosis.  The Board notes that although service connection 
may be granted for an alcohol abuse disability acquired as 
secondary to a service-connected disability, there is/was no 
competent evidence establishing that the appellant's alcohol 
abuse disability is caused by his service-connected PTSD or 
related to PTSD.  Thus the issue was not explicitly raised or 
implicitly raised by the record.

Although the appellant has asserted that there was CUE in the 
rating decision of May 30, 2002 because the RO failed to 
consider entitlement to service connection for alcohol abuse 
secondary to PTSD, he has not set forth a valid CUE claim, 
which requires a claimant show that either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  His assertions 
do not rise to a valid claim of CUE in decision of May 30, 
2002.  Accordingly, the claim is denied.  


ORDER

The allegation of CUE in the rating decision of May 30, 2002 
which failed to assign an effective date of October 15, 1993 
for the grant of service connection for PTSD is dismissed 
without prejudice. 
 
The allegation of CUE in the rating decision of May 30, 2002 
which failed to consider entitlement to service connection 
for alcohol abuse secondary to PTSD is dismissed without 
prejudice.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


